           Case 1:20-cv-09631-JGK Document 21 Filed 02/18/21 Page 1 of 2




February 18, 2021

BY ECF
Hon. John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                  Re: M.R. et al,. v. New York City Department of Education, et al.,
                      1:20-cv-09631 (JGK)(KNF)


Dear Judge Koeltl:
I represent the Plaintiffs in the above-referenced action. I am writing to respectfully request a
stay of this action while the underlying administrative proceedings relevant to this action
continue. If the Court declines a stay, Plaintiffs respectfully request a thirty-day adjournment of
the initial conference currently scheduled for tomorrow, February 19, 2021, and a corresponding
extension of time to file the Rule 26(f) report, which we also believe is due tomorrow. 1
Defendants consent to both of Plaintiffs’ requests – for a stay of this action or for adjournment
and extension.
As previously reported, this case raises a number of individual and systemic claims under the
Individuals with Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. § 1400, et seq.,
the Due Process Clause of the 14th Amendment of the U.S. Constitution, 42 U.S.C. § 1983,
Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”), the New York
State Constitution, and New York State Education Law. Plaintiff M.R. is the parent of Q.T., a
young woman who Plaintiffs allege has been diagnosed with a number of psychological/
psychiatric conditions, a learning disability and severe asthma. Among other things, Plaintiffs
allege that Defendants failed to provide stay-put services under 20 U.S.C. § 1415(j) and that Q.T.
has been out of school and without any services for several months.
Currently, there is an underlying administrative appeal pending concerning one of the school
years at issue in this action. Plaintiffs anticipate a decision should be rendered within the next
thirty days. Plaintiffs will likely seek to amend their complaint to add claims concerning the
administrative appeal. In light of the impending decision which will affect this federal action,

1
 We apologize for the late timing of this submission. Counsel for Defendants, Copatrick Thomas, emailed the
Court on February 17, 2021 regarding this matter but did not receive a response. Upon following up with the Court
by telephone this morning, Mr. Thomas was advised to file a letter. The parties were originally seeking clarification
as to whether the Rule 26(f) and the initial conference were due/occurring on the same day.
          Case 1:20-cv-09631-JGK Document 21 Filed 02/18/21 Page 2 of 2




Plaintiffs are respectfully requesting a stay of these proceedings. Plaintiffs propose submitting a
status report every thirty days, beginning with March 19, 2021.
In addition, Plaintiffs may need to seek injunctive relief in order to provide the student with
immediate educational services but would like additional time to try to resolve these issues.
While Defendant New York City Department of Education (“DOE”) and Plaintiffs were working
toward an out-of-state residential placement for Q.T., which would partially resolve issues, Q.T.
has not been accepted at any educational program at this time. Settlement, as well as the course
of this federal action, is dependent upon Q.T.’s educational placement, which continues to
evolve. 2
For all these reasons, Plaintiffs are requesting a stay of this federal action, with submission of
status reports every thirty days, beginning with March 19, 2021. In the alternative, Plaintiffs
request a 30-day adjournment of the initial conference and an extension of time to submit the
Rule 26(f) report – until March 19, 2021. Defendants consent to these requests, and the parties
are hopeful that we will be in a better position to chart a course for this action at that time.
Thank you for Your Honor’s consideration of these requests.


                                                      Respectfully Submitted,


                                                      _______________________
                                                      Erin O’Connor, Of Counsel
                                                      The Law Office of Elisa Hyman, P.C.
                                                      Counsel for the Plaintiffs



cc:    Copatrick Thomas, Esq.
       Assistant Corporation Counsel
                                                  Application granted. Case stayed. The
                                                  parties should provide a status report every
                                                  30 days.
                                                                             /s/ John G. Koeltl
                                                  New York, New York           John G. Koeltl
                                                  February 18, 2021               U.S.D.J.




2
 The parties regularly litigate these cases together and the overwhelming majority of the matters
settle. Thus, with the additional time, we are reasonably optimistic that we can settle the case or
at least narrow the issues in this action.
